Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 10/22/2021.  Presently claims 1 and 3-8 are pending. Claim 2 has been canceled. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon the Applicant’s amendments, however new Claim Rejections -35 U.S.C. 112(b) has been presented based upon the Applicant’s amendments.
Applicant's arguments filed 10/22/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued neither the prior art of Hisahiko (JPS6083754A) nor the prior art of John (US3017665A) disclose the new limitations of the independent claim 1.

In response to this argument, the new limitations are supported only the drawings;
The entire written specification is silent regarding the new limitations; 
So, the Applicant does not disclose any benefit for the new limitations;

Further, having “forming a radially and axially closed rectangular-section passage”; and “the first roller having an axially directed and planar first guide face, the second roller having an axially directed and planar second guide face” is a design choice depending on the final shape of the product; and it therefore not patentable and would be obvious because there is no unexpected result.

Furthermore, the prior art of John (US3017665A) clearly discloses:
a rolling apparatus (col.1 lines 8-12), comprising;
 a frame (figs.1 and 2: (10) and (12)) (col.2 line 1-col.3 line 6);
first (figs.1 and 2: (14)) and second roller (figs.1 and 2: (16)) mounted in the frame, rotatable about respective first and second axes, 
shiftable relative to each other radially of the axes of the first roller and second roller (col.2 lines 9-13; figs.1 and 2: elements (46) and (48))
forming a radially and axially closed rectangular-section passage (fig.1: the passage between the rollers (14) and (16)) through which a material to be formed passes in a direction of travel, 
and each having a radially outwardly directed rolling surface that bears radially on the workpiece (fig.2 the radial surface of the first roll (14) and the radial surface of second roll (16)), 
the first roller (fig.1: (14)) having an axially directed and planar first guide face (fig.2: (50)) that bears axially on the workpiece;
the second roller (fig.1: (16)) having an axially directed and planar second guide face engaging the workpiece bearing axially oppositely on the workpiece, axially and forming with the first guide face the passage through which the workpiece passes, the rollers (fig.1: (14) and (16)) being substantially identical;
a first positioning assembly (figs.1 and 2: (22) and (58)) for axially positioning the first roller relative to the second roller; and
a shaping die (fig.1: (88) and (89)) positioned downstream of the nip in the direction and receiving the workpiece after passing through the nip (col.2 line 1-col.3 line 6).

Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does 

Claims 3-8 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-8 is rejected under 35 U.S.C. 103 as being unpatentable over Hisahiko (JPS6083754A) in view of John (US3017665A).
Regarding claim 1, Hisahiko disclose a rolling apparatus (paragraph 13), comprising: 
a frame (fig.1: (1)) (paragraphs 13-45); 
first and second rollers (fig.1: (2)) mounted in the frame, rotatable about respective first and second axes, at least limitedly shiftable relative to each other 
forming a radially and axially closed -section passage (fig.1: the passage between the two rollers (2)) through which a workpiece (fig.1: (9)) passes in a direction of travel , and each having a radially outwardly directed rolling surface (fig.1: the radial surface of each rollers (2)) that bears radially on the workpiece (fig.1: (9)), 
the first roller having an axially directed first guide face (fig.1: the element (5) of the upper roller (2)) that bears axially on the workpiece, 
the second roller having an axially directed second guide face (fig.1: the element (5) of the lower roller (2)) engaging the workpiece, bearing axially oppositely on the workpiece, and axially confronting the first guide face, 
and forming with the first guide face the passage through which the workpiece passes (fig.1: (9)),
the rollers (fig.1: (2)) being substantially identical of a stepped cylindrical shape and each having a large-diameter portion, a small-diameter portion, and an intermediate-diameter portion therebetween (see fig.1 below), 
the rollers being axially symmetrically oppositely oriented to fit together with the small-diameter portion of each roller juxtaposed radially with the large-diameter portion of the other roller (see fig.1 below); 
a first positioning assembly (fig.1: the upper adjustment device (3)) for axially positioning the first roller relative to the second roller; and 
a shaping die positioned axially directly downstream of the nip in the direction, fitted to the rollers at the nip, and directly receiving the workpiece from the nip 

    PNG
    media_image1.png
    683
    849
    media_image1.png
    Greyscale











Hisahiko does not disclose a closed rectangular-section passage; and “the first roller having a planar first guide face, the second roller having a planar second guide face.

John teaches a rolling apparatus (col.1 lines 8-12), comprising:
 a frame (figs.1 and 2: (10) and (12)) (col.2 line 1-col.3 line 6);
first (figs.1 and 2: (14)) and second roller (figs.1 and 2: (16)) mounted in the frame, rotatable about respective first and second axes, 
shiftable relative to each other radially of the axes of the first roller and second roller (col.2 lines 9-13; figs.1 and 2: elements (46) and (48))

and each having a radially outwardly directed rolling surface that bears radially on the workpiece (fig.2 the radial surface of the first roll (14) and the radial surface of second roll (16)), 
the first roller (fig.1: (14)) having an axially directed and planar first guide face (fig.2: (50)) that bears axially on the workpiece;
the second roller (fig.1: (16)) having an axially directed and planar second guide face engaging the workpiece bearing axially oppositely on the workpiece, axially confronting the first guide face, and forming with the first guide face the passage through which the workpiece passes, the rollers (fig.1: (14) and (16)) being substantially identical;
a first positioning assembly (figs.1 and 2: (22) and (58)) for axially positioning the first roller relative to the second roller; and
a shaping die (fig.1: (88) and (89)) positioned downstream of the nip in the direction and receiving the workpiece after passing through the nip (col.2 line 1-col.3 line 6).

Both of the prior arts of Hisahiko and John are related to a rolling apparatus;
 closed rectangular-section passage; and “the first roller having a planar first guide face, the second roller having a planar second guide face“ is a design choice depending on the final shape of the product;

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hisahiko to have forming a radially and axially closed rectangular-section passage , the first roller having a planar first guide face, the second roller having a planar second guide face as taught by John, since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 3, Hisahiko disclose a second positioning assembly (fig.1: the lower adjustment device (3)) for axially positioning the second roller relative to the first roller.  
Regarding claim 4, Hisahiko disclose respective first and second shafts on which the rollers are carried and axially shiftable (fig.1: the shafts of the rollers (2)), 
the first positioning assembly including a removable first spacer (fig.1: (5)) braced axially between the first roller and the first shaft and of a predetermined axial dimension.  
Regarding claim 5, Hisahiko disclose the positioning assembly (fig.1: the upper adjustment device (3)) is a shift cylinder;
Hisahiko does not disclose the positioning assembly includes a nut threaded on the first shaft and rotatable to steplessly axially position the first roller.  

John teaches the positioning assembly includes a nut threaded on the first shaft and rotatable to steplessly axially position the first roller (the axial dimension can be adjusted by the screw (58) throw the shaft (18)) (col.2 line 1-col.3 line 6).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the positioning assembly of Hisahiko by a positioning assembly includes a nut threaded on the first shaft and rotatable to steplessly axially position the first roller as taught by, since it has been held that the combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 6, Hisahiko disclose a core of the workpiece is in a partially liquid state when 3 entering the roller nip (paragraph 45: suppling the molten metal between the rollers (2)).

Regarding claim 7, Hisahiko disclose wherein the workpiece is made of a magnesium and/or an aluminum alloy (paragraph 13: processing the metal).  

Regarding claim 8, Hisahiko disclose wherein the rollers (fig.1: rollers (2)) are mirror symmetrical to each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./           Examiner, Art Unit 3725      

/JESSICA CAHILL/           Primary Examiner, Art Unit 3753